***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         STATE OF CONNECTICUT v. JERZY G.*
                    (AC 36586)
                         Elgo, Bright and Beach, Js.

                                   Syllabus

The defendant, a Polish national who had been charged with sexual assault
    in the fourth degree and had been granted permission to participate in
    the statutory (§ 54-56e) pretrial diversionary program of accelerated
    rehabilitation, appealed to this court after the trial court terminated the
    order of accelerated rehabilitation and denied his motion to dismiss the
    charge against him. At the hearing on the application for the accelerated
    rehabilitation program, the state brought to the trial court’s attention
    that it had received information from United States Immigration and
    Customs Enforcement that the defendant had overstayed his visa. The
    court did not reference the defendant’s immigration status when it
    granted the defendant’s application for accelerated rehabilitation in
    April, 2012, imposed a two year period of supervision with certain condi-
    tions, which included mental health and substance abuse evaluation
    and treatment, and released the defendant from custody. The defendant
    was deported to Poland in August, 2012, and was prohibited from enter-
    ing the United States for a period of ten years from his departure date.
    In November, 2013, after the defendant’s deportation was brought to
    the trial court’s attention, it denied the defendant’s motion to dismiss the
    sexual assault charge and terminated his participation in the accelerated
    rehabilitation program. Subsequently, the defendant appealed to this
    court, which dismissed the appeal as moot, and the defendant, on the
    granting of certification, appealed to our Supreme Court, which reversed
    this court’s judgment and remanded the case to this court to consider
    the merits of his appeal. On remand, held:
1. The trial court did not abuse its discretion in finding that the defendant
    had not successfully completed probation and, thus, properly denied
    his motion to dismiss the criminal charge; a defendant who has been
    granted accelerated rehabilitation is entitled to a dismissal of the crimi-
    nal charges against him only if the trial court properly finds that he has
    satisfactorily completed his period of probation, and there was nothing
    in the record to suggest that the defendant had successfully completed
    his probation or that he even was evaluated for substance abuse or
    mental health treatment.
2. The trial court did not abuse its discretion in terminating the defendant’s
    probation; the record did not show that the issue was properly preserved,
    as there was no specific objection to the trial court’s order terminating
    probation, and the defendant, instead, appeared largely focused on hav-
    ing his criminal case terminated, and even if the issue was preserved
    properly, there was nothing in the record to suggest that the trial court’s
    termination of probation was unreasonable, as the defendant was in
    Poland during the November, 2013 hearing and remained in Poland at
    the time that the original two year period of probation expired, there was
    no evidence in the record tending to show the possibility of successful
    completion had probation not been terminated, and the court expressly
    stated that it would consider any evidence of the defendant’s compliance
    with the conditions of participation in the accelerated rehabilitation
    program that might be offered and that it anticipated the possibility of
    the reinstatement of probation, which would have vitiated any fear of
    injustice or the harm emanating from it.
           Argued January 18—officially released July 31, 2018

                             Procedural History

   Information charging the defendant with the crime
of sexual assault in the fourth degree, brought to the
Superior Court in the judicial district of Fairfield, where
the court, Iannotti, J., granted the defendant’s applica-
tion for accelerated rehabilitation; thereafter, the court,
Arnold, J., denied the defendant’s motion to dismiss
and terminated the order of accelerated rehabilitation,
and the defendant appealed to this court, which dis-
missed the appeal; subsequently, the defendant, on the
granting of certification, appealed to our Supreme
Court, which reversed this court’s judgment and
remanded the case to this court for further proceedings.
Affirmed; further proceedings.
  Kelly Billings, assistant public defender, with whom
was James B. Streeto, senior assistant public defender,
for the appellant (defendant).
   Michele C. Lukban, senior assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, Marc R. Durso, senior assistant state’s attor-
ney, and Tiffany M. Lockshier, senior assistant state’s
attorney, for the appellee (state).
                         Opinion

   BEACH, J. This case returns to us on remand from
our Supreme Court with direction to consider the merits
of the appeal of the deported defendant, Jerzy G. He
challenges the trial court’s rulings terminating his par-
ticipation in the accelerated rehabilitation program and
declining to dismiss the criminal charge against him.
This court previously dismissed the appeal as moot
under State v. Aquino, 279 Conn. 293, 901 A.2d 1194
(2006). State v. Jerzy G., 162 Conn. App. 156, 130 A.3d
303 (2015), rev’d, 326 Conn. 206, 162 A.3d 692 (2017).
Holding that Aquino does not control the present case,
our Supreme Court reversed this court’s judgment and
remanded the case to this court for further proceedings.
State v. Jerzy G., 326 Conn. 206, 208–209, 226, 162 A.3d
692 (2017). The parties then filed supplemental briefs.
We affirm the trial court’s orders declining to dismiss
the charge and terminating of probation.
   Our Supreme Court recited the following history.
‘‘The record reveals the following undisputed facts [and
procedural history]. The defendant is a citizen of
Poland. In April, 2006, he entered the United States on
a nonimmigrant B-2 visitor’s visa, which authorized him
to remain in this country for a period not to exceed six
months. Approximately six years later, in January, 2012,
the defendant was charged with one count of sexual
assault in the fourth degree, a class A misdemeanor,
in violation of General Statutes § 53a-73a (a) (2). The
defendant filed an application for the pretrial diversion-
ary program of accelerated rehabilitation, which vests
the court with discretion to suspend criminal prosecu-
tion for certain offenses and to release the defendant
to the custody of the Court Support Services Division
for a specified period, subject to conditions the court
deems appropriate. See General Statutes § 54-56e (a),
(b) and (d). Upon successful completion of the program
for the specified period, the defendant would be entitled
to dismissal of the charge. See General Statutes § 54-
56e (f). The state opposed the application.
   ‘‘At an April, 2012 hearing on the application, the
state brought information to the court’s attention that
it had received from United States Immigration and
Customs Enforcement (ICE) regarding the defendant’s
immigration status. ICE informed the state that the
defendant had overstayed his visa. ICE indicated that it
would commence removal proceedings if the defendant
was convicted of the charge, but was uncertain about
what would happen if he was not convicted. The state
also informed the court that the complainant, an
acquaintance of the defendant, had reported that the
defendant has a wife and children who are living in
Poland.
  ‘‘Following argument, the trial court, Iannotti, J.,
granted the defendant’s application for accelerated
rehabilitation and made no reference to the defendant’s
immigration status. The court made the requisite statu-
tory findings that the offense was not serious and that
the defendant was not likely to reoffend. See General
Statutes § 54-56e (a) and (b). The court imposed the
maximum statutory period of supervision, two years,
and the following conditions: no contact with the com-
plainant; mental health evaluation and treatment as
deemed necessary; substance abuse (alcohol) evalua-
tion and treatment as deemed necessary; and seek and
maintain full-time employment. The court continued
the case until April, 2014, when the two year period of
probation would terminate upon successful completion
of the program. Thereafter, the defendant was released
from custody.
   ‘‘Between May and August, 2012, ICE took steps to
remove the defendant from the United States. In May,
the defendant was taken into custody by ICE after he
was served with a notice to appear. The notice stated
that he was subject to removal because he had remained
in the United States for a period longer than permitted,
without authorization. In June, a United States Immigra-
tion Court ordered his removal from the United States.
Following that order, the United States Department of
Homeland Security issued a notice to the defendant,
warning him that he was prohibited from entering the
United States for a period of ten years from his depar-
ture date because he had been found deportable under
§ 237 of the Immigration and Nationality Act; 8 U.S.C.
§ 1227 (2012); and ordered him removed from the
United States. In August, 2012, the defendant was
deported to Poland.
   ‘‘In November, 2013, the defendant’s deportation was
brought to the trial court’s attention. Upon the request
of the Department of Adult Probation, the court, Arnold,
J., advanced the date for a determination [of] whether
the defendant had successfully completed the terms
of his accelerated rehabilitation from April, 2014, to
November, 2013. At the hearing, the state sought termi-
nation of the program and requested an order for the
defendant’s rearrest. The defendant’s public defender
asked the court either to continue the case to allow
further investigation or to find that the defendant had
successfully completed the program and dismiss the
criminal charge. Ultimately, following additional hear-
ings, the court found that the defendant had failed to
successfully complete the program, ordered his rear-
rest, and imposed as a condition of his release that he
post a $5000 cash or surety bond.
   ‘‘The court explained its decision in a subsequent
memorandum of decision, couching its reasoning in
both jurisdictional and substantive terms. It noted that
the state had informed the court that the basis for the
defendant’s deportation was that he had overstayed his
visa’s term. It thus found that the defendant voluntarily
had placed himself in jeopardy for deportation and was
aware of this possibility when accelerated rehabilitation
was ordered for the two year period. It found that the
defendant had offered no proof that his deportation
was solely a consequence of either his arrest, the pen-
dency of the criminal charge, or his entrance into the
accelerated rehabilitation program. The court further
noted that the defendant had not offered any proof of
compliance with the conditions of participation in that
program. The trial court cited [our Supreme Court’s]
decision in Aquino and concluded: ‘The immigration
consequences of the defendant are collateral and
beyond the control of [the] court. The court found that
the defendant was unsuccessful in his completion of
the . . . program and has terminated his participation
in said program.’ . . .
   ‘‘[This court] did not reach the merits of [the defen-
dant’s] claims, concluding that the appeal should be
dismissed as moot. . . . The court cited Aquino and
its Appellate Court progeny as prescribing a rule under
which the court cannot grant practical relief unless
there is evidence that the challenged decision is the
exclusive basis for the deportation. . . . The defen-
dant’s certified appeal to [our Supreme Court] fol-
lowed.’’ (Citations omitted.) State v. Jerzy G., supra,
326 Conn. 209–12.
   On appeal, our Supreme Court narrowed its holding
in Aquino and concluded that Aquino did not apply
to the present case. Rather, the mootness issue was
properly determined by application of the ‘‘traditional
collateral consequences standard,’’ as articulated in
State v. McElveen, 261 Conn. 198, 802 A.2d 74 (2002),
and Housing Authority v. Lamothe, 225 Conn. 757, 627
A.2d 367 (1993). State v. Jerzy G., supra, 326 Conn.
213–26. Applying that standard, our Supreme Court held
that the defendant’s appeal was not moot and remanded
to this court to consider the merits of his appeal. Id., 226.
   In doing so, we first set out our standards of review.
To the extent that we are called upon to interpret the
provisions of § 54-56e, our review is plenary. See State
v. Kevalis, 313 Conn. 590, 599, 99 A.3d 196 (2014). We
review the court’s rulings regarding a defendant’s par-
ticipation in the accelerated rehabilitation program for
an abuse of discretion. See State v. Callahan, 108 Conn.
App. 605, 611, 949 A.2d 513, cert. denied, 289 Conn. 916,
957 A.2d 879 (2008). ‘‘Our review of the trial court’s
exercise of its discretion is limited to the questions of
whether the court correctly applied the law and whether
it could reasonably conclude as it did. . . . It is only
where an abuse of discretion is manifest or where an
injustice appears to have been done that a reversal will
result from the trial court’s exercise of discretion. . . .
Every reasonable presumption will be given in favor of
the trial court’s ruling. . . . The trial court’s findings
of fact [underlying a termination] are entitled to great
deference and will be overturned only upon a showing
that they were clearly erroneous.’’ (Citations omitted;
internal quotation marks omitted.) Id.
   ‘‘[Section] 54-56e . . . provides for a pretrial pro-
gram for accelerated rehabilitation when the accused:
is charged with crimes or violations that are not of a
serious nature but are punishable by a term of imprison-
ment; has no previous record of conviction of a crime
or of certain motor vehicle offenses . . . and states
under oath that she never has invoked the use of such
program. General Statutes § 54-56e (a) and (b). The trial
court may, in its discretion, invoke such program upon
application of the accused or the state’s attorney, pro-
vided the court believes that the person probably will
not offend in the future. General Statutes § 54-56e (b).
Any defendant who enters such program: must pay to
the court a participation fee of $100; agree to the tolling
of any statute of limitations with respect to such crime
and to a waiver of the right to a speedy trial; appear in
court and, under such conditions as the court shall
order, be placed on probation and released to the cus-
tody of the [C]ourt [S]upport [S]ervices [D]ivision of
the [J]udicial [B]ranch. General Statutes § 54-56e (d).
If the defendant satisfactorily completes the period of
probation, the court, on finding such satisfactory com-
pletion, shall dismiss the charges. General Statutes § 54-
56e (f). Upon dismissal, all records of the charges
against the defendant shall be erased. General Statutes
§ 54-56e (f).’’ (Footnote omitted.) AFSCME, Council 4,
Local 1565 v. Dept. of Correction, 298 Conn. 824, 838–
41, 6 A.3d 1142 (2010).
   ‘‘Accelerated rehabilitation is not a right at all. It
is a statutory alternative to the traditional course of
prosecution available for some defendants and totally
dependent upon the trial court’s discretion. . . . In
essence, the legislature has declared [an accused] a
worthy candidate for a second chance. . . . The pur-
pose of probation is to afford a period during which a
penitent offender may be assisted in rehabilitation. . . .
Probation is designed to assure that the probation
serves as a period of genuine rehabilitation and that
the community is not harmed by the probationer’s being
at large.’’ (Citations omitted; internal quotation marks
omitted.) State v. Fanning, 98 Conn. App. 111, 116, 908
A.2d 573 (2006), cert. denied, 281 Conn. 904, 916 A.2d
46 (2007).
  Our analysis is complicated somewhat by a trial court
record that does not precisely identify the specific
sequence and timing of motions. As noted in the prior
history, the court, Iannotti, J., granted accelerated
rehabilitation. Noting that the defendant had already
been incarcerated for four months on a misdemeanor
charge, the court prescribed a period of probation for
two years, with special conditions of no contact with the
complainant, mental health evaluation and treatment
as may be determined, substance abuse evaluation and
treatment, and seeking and maintaining full-time
employment.
   Although there were no court proceedings for one
and one-half years, the defendant reportedly was
detained by ICE in May, 2012, and deported in August,
2012. His deportation was brought to the attention of
the court, Arnold, J., in November, 2013, and the date
for the defendant to appear in court regarding his proba-
tion status was ‘‘advanced’’ to November 22, 2013. On
that date, the defendant, having been deported, did not
appear. His attorney initially requested a continuance
to enable her to investigate the circumstances. The state
requested that the probation be terminated, whereupon
the defendant requested that the case be dismissed
because of successful completion of the probationary
period; the court summarily denied the motion that the
case be dismissed. The court issued a rearrest warrant,
which it later vacated. It is not clear from the court’s
discussion with counsel whether there was a distinct
ruling on the state’s motion to terminate probation:
  ‘‘[The Prosecutor]: According to probation . . . the
report states that the [defendant] has been deported to
Poland as of [August 16, 2012] and . . . this has been
confirmed by immigration. Please terminate this [accel-
erated rehabilitation].
  ‘‘The Court: All right. Well, we can terminate the
[accelerated rehabilitation], that’s not the problem. The
problem is we still have a case to dispose of. . . .
  ‘‘[Defense Counsel]: Would Your Honor consider a
dismissal?’’
   As of November 22, 2013, then, there was no specific
objection to the termination of the probation and the
court never specifically ruled on the request for a con-
tinuance, though a termination of probation may be
tantamount to a denial of a motion for a continuance.
The concern was how or whether to proceed further
with the case.
   On January 28, 2014, the court held a hearing at the
request of the defendant’s attorney for a waiver of fees
and appointment of counsel to appeal from the termina-
tion of probation. After again denying the motion to
dismiss the criminal case, the court continued the mat-
ter until such time as it could be determined that the
defendant himself actually wanted to appeal.
   On February 11, 2014, the court vacated the rearrest
order. The court and counsel further discussed the unre-
solved issues presented by the case; at that point, the
parties did not know the basis for the defendant’s depor-
tation. The court expressed a willingness to revisit the
issue of termination of probation: ‘‘Probation didn’t say
he was unsuccessful because he didn’t do the counsel-
ing . . . or didn’t fulfill the conditions. His deportation
has . . . made that impossible, more likely than not.
There might [be] need [for] further exploration from
probation as to whether or not he was in the process
of successfully completing those conditions . . . . So
I would hear other argument on that on another day
if anybody was moving to reinstate the [accelerated
rehabilitation]. . . . So I see no reason, lacking any
evidence presented that he was deported solely because
of the [accelerated rehabilitation], to reinstate the
[accelerated rehabilitation] program. It remains termi-
nated. . . . By the next court date, the court can
always take remedial action and reinstate it if somebody
could show that he was successful and he’s back here
and wants to complete the program but, until that time,
it remains terminated.’’
  The defendant’s attorney reported that she had spo-
ken with the defendant, who was in Poland. He report-
edly confirmed that he did want to pursue the appeal
and that he had been detained by ICE agents when he
reported for his intake processing at the Office of Adult
Probation. The court granted the request for appoint-
ment of counsel and waiver of fees and costs for appeal.
  The final court proceeding occurred on April 21, 2014,
the original continuation date after the granting of accel-
erated rehabilitation.1 At that appearance, the parties
reported that the defendant had been deported because
he had overstayed his visa; the present case apparently
had no effect on the decision to deport. A rearrest was
ordered. There was no indication that the defendant
was anywhere other than Poland.
  We first consider the defendant’s claim that the court
improperly denied his motion to dismiss the criminal
charge. We conclude from our review of the proceed-
ings that the court clearly denied the defendant’s efforts
to have the criminal charge dismissed and that the
defendant’s claim on appeal regarding the motion to
dismiss was presented to the trial court and, thus, was
preserved. We also can ascertain the basis for the
court’s ruling: there was no evidence before the court
that the defendant had successfully completed the pro-
bationary period.
   A defendant who has been granted accelerated reha-
bilitation is entitled to a dismissal of the criminal
charges against him only if the court properly finds that
he has satisfactorily completed his period of probation.
General Statutes § 54-56e (f); State v. Fanning, supra,
98 Conn. App. 115, 119. There is nothing in the record
before us to suggest that the defendant successfully
completed his probation or, for that matter, that he even
was evaluated for substance abuse or mental health
treatment. The defendant’s principal claim is that his
deportation was not wilful on his part,2 and he, there-
fore, did not wilfully violate a term of probation. In the
context of accelerated rehabilitation, however, the sole
criterion is successful completion. See, e.g., State v.
Fanning, supra, 120; see State v. Kevalis, supra, 313
Conn. 600–601; see also State v. Trahan, 45 Conn. App.
722, 732, 697 A.2d 1153 (‘‘[i]f the trial court determines
that the defendant did not fulfill the conditions of proba-
tion, the charges will not be dismissed and the defen-
dant may be required to go to trial’’ [internal quotation
marks omitted]), cert. denied, 243 Conn. 924, 701 A.2d
660 (1997). The court did not abuse its discretion in
finding that the defendant had not successfully com-
pleted probation and, thus, properly denied the motion
to dismiss the criminal charge.
   We likewise find no abuse of discretion in the trial
court’s decision to terminate the defendant’s probation.
First, the record does not show that the issue was prop-
erly preserved. As noted previously in this opinion,
there was no specific objection to the order terminating
probation on November 22, 2013; the defendant
appeared largely focused on having the criminal case
terminated as well. ‘‘[B]ecause the sine qua non of pres-
ervation is fair notice to the trial court . . . the deter-
mination of whether a claim has been properly
preserved will depend on a careful review of the record
to ascertain whether the claim on appeal was articu-
lated below with sufficient clarity to place the trial court
on reasonable notice of that very same claim.’’ (Internal
quotation marks omitted.) State v. Dixon, 318 Conn.
495, 500, 122 A.3d 542 (2015).
   Assuming proper preservation, however, there also
is nothing in the record to suggest that the trial court’s
termination of probation in November, 2013, was unrea-
sonable. At that point, the defendant was in Poland;
indeed, the reason for terminating probation was an
apparent inability to comply with the conditions.3 The
two year probation was to expire on April 21, 2014, and
the record shows that the defendant was still in Poland:
there is nothing to suggest that the defendant would
have satisfactorily completed the probationary period
had it not been terminated. The two year period of
probation has expired, in any event, and there is no
evidence in the record tending to show the possibility
of successful completion had probation not been ter-
minated.
    After vacating the rearrest at the February 11, 2014
hearing, the court indicated that at the next court date,
it would consider ‘‘tak[ing] remedial action and reinstat-
[ing] [the accelerated rehabilitation program] if some-
body could show that [the defendant] was successful
and he’s back here and wants to complete the program,
but, until that time, it remains terminated.’’ At the April
21, 2014 hearing, there was no evidence that the defen-
dant had successfully completed the program. In its
memorandum of decision, the court also noted that
‘‘[t]he defendant’s counsel offered no evidence that the
defendant was participating in mental health evaluation
and treatment and substance abuse evaluation and
treatment . . . in his native Poland; nor was there any
proof that he was maintaining or seeking full-time
employment.’’ Although there was no evidence regard-
ing the defendant’s compliance, the court expressly
stated that it would consider any evidence that might
be offered, and the court anticipated the possibility of
the ‘‘reinstatement’’ of probation, which would vitiate
any fear of injustice or the harm emanating from it.
There is, of course, potential harm in the pendency of
the criminal charge, but we have already determined
that the court properly declined to dismiss the case.4
   Given these circumstances, we hold that the trial
court’s decision to terminate probation was a reason-
able application of our law and did not result in injustice
to the defendant.5 See State v. Callahan, supra, 108
Conn. App. 611. Therefore, the trial court did not abuse
its discretion in terminating the defendant’s probation.
  The judgment is affirmed and the case is remanded
for further proceedings according to law.
   In this opinion the other judges concurred.
   * In accordance with our policy of protecting the privacy interests of the
victims of sexual assault, we decline to use the defendant’s full name or to
identify the victim or others through whom the victim’s identity may be
ascertained. See General Statutes § 54-86e.
   1
     As is typical, the continuation date was set to coincide with the end of
the defendant’s probation so that the court could determine if the defendant
had successfully completed the conditions of his probation. If so, the court
would dismiss the case against the defendant.
   2
     Contrary to the defendant’s position, in the pretrial context, pursuant
to § 54-56e, the state does not have the burden of proving that probation was
not successfully completed. For an extended discussion of the differences
between pretrial probation and postconviction probation, see generally State
v. Kevalis, supra, 313 Conn. 598–609; see also State v. Fanning, supra, 98
Conn. App. 117–20.
   3
     There has been no suggestion that the defendant’s probation was trans-
ferred to Poland or in any way executed in Poland.
   4
     We note as well that the defendant’s motion for a continuance was
requested in November, 2013, in order to give counsel time to investigate
the situation. As stated previously, the court did not expressly rule on that
motion. The court, however, held several additional hearings and, by April
21, 2014, the expiration date of the original two year period of probation,
counsel had been given an opportunity to investigate.
   5
     Indeed, if the defendant were to return to court, he presumably would
have the opportunity to present evidence regarding successful completion.